Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               Case No.


  EMILIO PINERO,

                         Plaintiff,
  v.

  PHAT BOY SUSHI INC
  and MIGMAR, LLC.,

                    Defendants.
  ________________________________/
                                            COMPLAINT

         Plaintiff, EMILIO PINERO, by his undersigned counsel, hereby files this Complaint and

  sues, MIGMAR, LLC and PHAT BOY SUSHI INC., for injunctive relief pursuant to the

  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the

  ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida

  Building Code.

                                           JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

   and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

   Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                               PARTIES

         2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

  and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

  double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

  has visited the property, which forms the basis of this lawsuit and plan to return to the property



                                                                                                        1
Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 6



  to avail himself of the goods and services offered to the public at the property, and to determine

  whether the property has been made ADA compliant. His access to the facility and/or full and

  equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

  offered therein was denied and/or limited because of these disabilities, and will be denied and/or

  barriers to access and ADA violations which exist at the facility, including but not limited, to

  those set forth in the Complaint.

          3.      Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

  monitoring, ensuring, and determining whether places of public accommodation are in

  compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

  individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

  Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the

  violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

  corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

  near future.

          4.      Defendant, MIGMAR, LLC transacts business in the State of Florida and within

   this judicial district. Defendant is the owner and/or representative of the owner and/or operator

   of the property, which is the subject of this action, located on or about 4391-4411 N FEDERAL

   HIGHWAY, OAKLAND PARK FL 33308, (hereinafter the “facility”).



                                                                                                        2
Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 6



         5.      Defendant, PHAT BOY SUSHI INC transacts business in the State of Florida and

   within this judicial district. Defendant is the owner and/or representative of the owner and/or

   operator of the property, Phat Boy Sushi which is the subject of this action, located on or about

   4391 N FEDERAL HIGHWAY, OAKLAND PARK FL 33308 (hereinafter the “facility”).

         5.      The facility is in an area frequently traveled by Plaintiff.

         6.      The Defendant’s facility is a public accommodation and service establishment,

   and although required by law to do so, it is not in compliance with the ADA and ADAAG.

         7.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

   at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

   legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA

   violations set forth herein.

         8.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

   of the ADA violations that exist at the facility and the actions or inactions described herein.

         9.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

   proper in this Court as the premises are located in the Southern District.

                              FACTUAL ALLEGATIONS AND CLAIM

         10.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

   but could not do so because of his disabilities due to the physical barriers to access, dangerous

   conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

   facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

   offered therein, including those barriers, conditions and ADA violations more specifically set

   forth in this Complaint.




                                                                                                         3
Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 6



         11.      Mr. Pinero intends to visit the facility again in the near future in order to utilize all

   of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

   offered at the facility, but will be unable to do so because of his disability due to the physical

   barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

   and/or limit his access to the facility and/or accommodations offered therein, including those

   barriers conditions and ADA violations more specifically set forth in this Complaint.

         12.      Defendant has discriminated against Plaintiff and others with disabilities by

   denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

   advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

   and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

   and will continue to discriminate against Plaintiff and others with disabilities unless and until

   Defendant is compelled to remove all physical barriers that exist at the facility, including those

   specifically set forth herein, and make the facility accessible to and usable by persons with

   disabilities, including Plaintiff.

         13.      Defendant has discriminated against Mr. Pinero by failing to comply with the

   above requirements. A specific, although not exclusive, list of unlawful physical barriers,

   dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability

   (because of his disability) to access the facility and/or full and equal enjoyment of the goods,

   services, facilities, privileges, advantages and/or accommodations of the facility include:

                  A.      Non-compliant public sidewalk connection contrary to the ADAAG.
                  B.      Non-compliant parking spaces contrary to the ADAAG.
                  C.      Non-compliant curb ramp contrary to the ADAAG.
                  D.      Non-compliant exterior routes due to cross slope contrary to the ADAAG.
                  E.      Phat Boy Sushi contains the following violations: Non-compliant service
                          counters, non-compliant sushi bar for food and beverage consumption,
                          non-complaint restroom due to toilet flush lever, mirrors, dispensers, door
                          pull force, door closure rate, sinks, grab bars, and clear floor space.

                                                                                                         4
Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 6



                  F.      The coffee bar has no lowered section of bar contrary to the ADAAG.
                  G.      The other tenants have non-compliant service counters contrary to the
                          ADAAG.

          14.   The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

  inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

          15.   Mr. Pinero has attempted to gain access to the facility, but because of his disability

  has been denied access to, and has been denied the benefits of services, programs, and activities

  of the facility, and has otherwise been discriminated against and damaged by Defendant, because

  of the physical barriers, dangerous conditions and ADA violations set forth above, and expects to

  be discriminated against in the future, unless and until Defendant is compelled to remove the

  unlawful barriers and conditions and comply with the ADA.

          16.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA

          17.   The removal of the physical barriers, dangerous conditions and ADA violations set

  forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

          18.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

  is required to remove the physical barriers, dangerous conditions and ADA violations that exist

  at the facility, including those set forth herein.



                                                                                                         5
Case 0:19-cv-62572-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 6



          19.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

          20.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the subject facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

  injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

  to remove the physical barriers to access and alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA,

  closing the subject facility until the barriers are removed and requisite alterations are completed,

  and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

  incurred in this action.


                                                  Respectfully submitted,



                                                  s/ Lauren Wassenberg
                                                  LAUREN WASSENBERG, ESQ.
                                                  Attorney for Plaintiff
                                                  Florida Bar No. 34083
                                                  1825 NW Corporate Drive
                                                  Suite 110
                                                  Boca Raton, Florida 33431
                                                  Ph: (561) 571-0646




                                                                                                        6
